Case 1:19-cr-00448-DDD Document 1 Filed 10/22/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No.     19-cr-00448-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    JONATHAN MANUEL GOMEZ, and
2.    GUILLERMO MONTANO,

      Defendants.


                                      INDICTMENT


      The Grand Jury charges:

                                      COUNT ONE

      On or about August 11, 2019, in the State and District of Colorado, the

defendant, JONATHAN MANUEL GOMEZ, did knowingly escape from custody at the

Federal Prison Camp in Florence, Colorado, an institutional facility in which he was

lawfully confined at the direction of the Attorney General by virtue of a judgment and

commitment of the United States District Court for the Western District of Texas upon

conviction for the commission of importation of marijuana greater than 100 kilograms, in

violation of 21 U.S.C. §§ 952 and 960.

      All in violation of Title 18, United States Code, Section 751(a).

                                      COUNT TWO

      On or about August 11, 2019, in the State and District of Colorado, the

defendant, GUILLERMO MONTANO, did knowingly escape from custody at the Federal

Prison Camp in Florence, Colorado, an institutional facility in which he was lawfully

confined at the direction of the Attorney General by virtue of a judgment and
Case 1:19-cr-00448-DDD Document 1 Filed 10/22/19 USDC Colorado Page 2 of 2




commitment of the United States District Court for the District of Arizona upon

conviction for the commission of importation of methamphetamine, in violation of 21

U.S.C. §§ 952(a), 960(a)(1), and 960(b)(3).

      All in violation of Title 18, United States Code, Section 751(a).




                                                  A TRUE BILL:



                                                  Ink signature on file in Clerk’s Office
                                                  FOREPERSON


JASON R. DUNN
United States Attorney


By: s/Clay C. Cook
Clay C. Cook
Special Assistant United States Attorney
s/Valeria Spencer
Valeria Spencer
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: clay.cook@usdoj.gov
E-mail: Valeria Spencer@usdoj.gov

Attorneys for Government




                                              2
